DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 09/23/2021 has been entered. Claims 1, 5, 6, 11, and 16 have been amended, claims 2-4, 9, 10, 15, and 17 have been cancelled, and claims 21-27 have been added. Claims 1, 5-8, 11-14, 16, and 18-27 are pending. 

Response to Arguments
Applicant's arguments filed 0923/2021 have been fully considered but they are persuasive. However, the claim amendments have changed the scope of the claims and new references Kalman et al. (US 20190245794) and Kannan (US 20180024830) will be relied upon along with previously cited reference Li et al. (US 20190102293), hereafter referred Li.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims: 1, 5-7, 16, & 18-25:

Claims 1, 5-7, 16, and 18-25 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Li et al. (US 20190102293), hereafter referred Li, and further in view of Kalman et al. (US 20190245794), hereafter Kalman.
Regarding claim 1, Li discloses a method ([0025] see method) comprising: 
transferring data between a host and a first storage device through a first storage interface ([0034] see first storage device coupled to the host device, physical interface between first storage device and host, see host sending internal data movement commands to SSD’s); 
transferring data between the host and a second storage device through a second storage interface ([0034] see second storage device coupled to the host device, physical interface between second storage device and host, see host sending internal data movement commands to SSD’s); and 
transferring data between the first storage device and the second storage device through a peer-to-peer bus ([0034] see peer-to-peer connections between the peer SSD’s, see SSD forwarding data/command to peer SSD’s, [0037] see the ring topology).
However, Li does not explicitly disclose wherein data is transferred between the first storage device and the second storage device based on a Quality-of-Service (QoS) parameter.
However, Kalman which is analogous to Li because each reference discloses peer-to-peer data storage does disclose wherein data is transferred between the first storage device and the second storage device based on a Quality-of-Service (QoS) parameter ([0022] where the QOS parameter is .
Li and Kalman (hereafter Li-Kalman) are analogous art because each reference discloses peer-to-peer data storage. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Li system of sending/receiving data between peer storage devices with assigning a QoS parameter defining a throughput value, as in the Kalman system. The motivation to combine would be to better manage the throughput of a networked storage environment, as taught by Kalman ([0005]). 

Regarding claim 5, the combination of Li-Kalman disclose the features of claim 1, as discussed above. However, Li does not explicitly disclose wherein the storage devices are configured for the QoS parameter by one or more of the host, a management controller, or at least one of the storage devices.
However, Kalman which is analogous to Li because each reference discloses peer-to-peer data storage does disclose wherein the storage devices are configured for the QoS parameter by one or more of the host, a management controller, or at least one of the storage devices ([0035] see performance manager interfacing with the storage system for receiving QOS data, [0074] where the QoS limits are assigned between two nodes).
Li and Kalman (hereafter Li-Kalman) are analogous art because each reference discloses peer-to-peer data storage. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Li system of sending/receiving data between peer storage devices with assigning a QoS parameter defining a throughput value, as in the Kalman system. The motivation to combine would be to better manage the throughput of a networked storage environment, as taught by Kalman ([0005]). 

Regarding claim 6, the combination of Li-Kalman disclose the features of claim 1, as discussed above. However, Li does not explicitly disclose wherein the QoS parameter comprises one or more of a priority, a resource, or a performance level.
Kalman which is analogous to Li because each reference discloses peer-to-peer data storage does disclose wherein the QoS parameter comprises one or more of a priority, a resource, or a performance level ([0018 where the QOS parameter is defined by a throughput value defining the maximum data transfer.
Li and Kalman (hereafter Li-Kalman) are analogous art because each reference discloses peer-to-peer data storage. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Li system of sending/receiving data between peer storage devices with assigning a QoS parameter defining a throughput value, as in the Kalman system. The motivation to combine would be to better manage the throughput of a networked storage environment, as taught by Kalman ([0005]). 

Regarding claim 7, the combination of Li-Kalman disclose the features of claim 1, as discussed above. Li further discloses further comprising: 
transferring data between the host and a third storage device through a third storage interface (see Fig. 6, where a plurality of storage devices are shown to be coupled to a switch to the host, [0034] see each storage device coupled to the host device, physical interface between first storage device and host, see host sending internal data movement commands to SSD’s, [0028] see second peer interface to provide a peer-to-peer interface between the first storage device and third storage device).
However, Li does not explicitly disclose configuring the first, second and third storage devices as one or more peer-to-peer groups.
However, Kalman, which is analogous to Li because each reference discloses peer-to-peer data storage does disclose, does disclose configuring the first, second and third storage devices as one or more peer-to-peer groups ([0074] see volume that is accessible by at least two nodes, which suggests that a group of three devices can be formed).
Li and Kalman (hereafter Li-Kalman) are analogous art because each reference discloses peer-to-peer data storage. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Li system of sending/receiving data between peer storage devices with assigning a QoS parameter defining a throughput value, as in the Kalman Kalman ([0005]). 

Regarding claim 16, Li discloses a storage device ([0041] see storage device) comprising: 
a storage medium ([0041] see DRAM); 
a storage device controller coupled to the storage medium ([0041] see storage device controller, which includes a CPU coupled to the DRAM)); 
a storage interface coupled to the storage device controller ([0041] see north interface, and see storage device has a SSD controller having a storage device interconnection capability); and 
a peer-to-peer interface coupled to the storage device controller ([0034] see peer-to-peer connections between the peer SSD’s, see SSD forwarding data/command to peer SSD’s).
However, Li does not explicitly disclose configured to transfer data through the peer-to-peer interface based on a Quality-of-Service (QoS) parameter.
However, Kalman which is analogous to Li because each reference discloses peer-to-peer data storage does disclose configured to transfer data through the peer-to-peer interface based on a Quality-of-Service (QoS) parameter ([0022] where the QOS parameter is assigned to a storage volume having a first storage node and second storage node, [0018] where the QoS parameter is a defined as a throughput value that defines a maximum data transfer rate, and can be distributed between a first and second node).
Li and Kalman (hereafter Li-Kalman) are analogous art because each reference discloses peer-to-peer data storage. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Li system of sending/receiving data between peer storage devices with assigning a QoS parameter defining a throughput value, as in the Kalman system. The motivation to combine would be to better manage the throughput of a networked storage environment, as taught by Kalman ([0005]). 

Regarding claim 19, the combination of Li-Kalman disclose the features of claim 16, as discussed above. Li further discloses further comprising a storage connector coupled to the storage interface ([0034] see physical interfaces, where the north interface may connect to the host via a PCIe switch), wherein the storage connector is coupled to the peer-to-peer interface ([0034] see physical interfaces, where each SSD has an east interface and a west interface, where the east/west interfaces connect to peer storage devices).

Regarding claim 20, the combination of Li-Kalman disclose the features of claim 19, as discussed above. Li further discloses further comprising an additional connector coupled to the peer-to-peer interface ([0034] see physical interfaces, where each SSD has an east interface and a west interface, where the east/west interfaces connect to peer storage devices).

Regarding claim 21, the combination of Li-Kalman disclose the features of claim 1, as discussed above. However, Li does not explicitly disclose further comprising performing, by the first storage device, a service for the second storage device based on the QoS parameter.
However, Kalman which is analogous to Li because each reference discloses peer-to-peer data storage does disclose further comprising performing, by the first storage device, a service for the second storage device based on the QoS parameter ([0074] where the QoS parameter is distributed between a first and second storage node, where the QoS limits are assigned between the nodes, where the IOPS limit may be divided between the two nodes, based on a traffic pattern of how the nodes are being used, thereby indicating the first storage node performing a service for the second node based on the QoS parameter).
Li and Kalman (hereafter Li-Kalman) are analogous art because each reference discloses peer-to-peer data storage. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Li system of sending/receiving data between peer storage devices with assigning a QoS parameter defining a throughput value, as in the Kalman system. The motivation to combine would be to better manage the throughput of a networked storage environment, as taught by Kalman ([0005]). 

claim 22, the combination of Li-Kalman disclose the features of claim 21, as discussed above. However, Li does not explicitly disclose further comprising overriding the QoS parameter.
However, Kalman which is analogous to Li because each reference discloses peer-to-peer data storage does disclose further comprising overriding the QoS parameter ([0077] where the client can circumvent the QoS process, thereby indicating that the QoS parameter was overridden).
Li and Kalman (hereafter Li-Kalman) are analogous art because each reference discloses peer-to-peer data storage. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Li system of sending/receiving data between peer storage devices with assigning a QoS parameter defining a throughput value, as in the Kalman system. The motivation to combine would be to better manage the throughput of a networked storage environment, as taught by Kalman ([0005]). 

Regarding claim 23, the combination of Li-Kalman disclose the features of claim 1, as discussed above. Li further discloses wherein the QoS parameter is a first QoS parameter, the method further comprising: 
transferring data between the host and one or more additional storage devices through one or more additional storage interfaces (see Fig. 6, where a plurality of storage devices are shown to be coupled to a switch to the host, [0034] see each storage device coupled to the host device, physical interface between first storage device and host, see host sending internal data movement commands to SSD’s, [0028] see second peer interface to provide a peer-to-peer interface between the first storage device and third storage device).
However, Li does not explicitly disclose configuring the first storage device and the second storage device as a first peer-to-peer group; configuring at least two of the first storage device, the second storage device, and the one or more additional storage devices as a second peer-to-peer group; and transferring data within the second peer-to-peer group, through the peer-to-peer bus, based on a second QoS parameter. 
Kalman which is analogous to Li because each reference discloses peer-to-peer data storage does disclose configuring the first storage device and the second storage device as a first peer-to-peer group ([0074] see volume that is accessible by at least two nodes, which suggests that a group of devices can be formed); 
configuring at least two of the first storage device, the second storage device, and the one or more additional storage devices as a second peer-to-peer group ([0074] see volume that is accessible by at least two nodes, which suggests that a group of three devices can be formed, where it would be obvious to form a second peer-to-peer group); and 
transferring data within the second peer-to-peer group, through the peer-to-peer bus, based on a second QoS parameter ([0022] where the QOS parameter is assigned to a storage volume having a first storage node and second storage node, [0018] where the QoS parameter is a defined as a throughput value that defines a maximum data transfer rate, and can be distributed between a first and second node).
Li and Kalman (hereafter Li-Kalman) are analogous art because each reference discloses peer-to-peer data storage. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Li system of sending/receiving data between peer storage devices with assigning a QoS parameter defining a throughput value, as in the Kalman system. The motivation to combine would be to better manage the throughput of a networked storage environment, as taught by Kalman ([0005]). 

Regarding claim 24, the combination of Li-Kalman disclose the features of claim 23, as discussed above. However, Li does not explicitly disclose wherein: the first peer-to-peer group performs a first operation based on the first QoS parameter; and the second peer-to-peer group performs a second operation based on the second QoS parameter.
However, Kalman which is analogous to Li because each reference discloses peer-to-peer data storage does disclose wherein: the first peer-to-peer group performs a first operation based on the first QoS parameter ([0074] where the QoS parameter is distributed between a first and second storage node, where the QoS limits are assigned between the nodes, where the IOPS limit may be divided ; and 
the second peer-to-peer group performs a second operation based on the second QoS parameter ([0074] where the QoS parameter is distributed between a first and second storage node, where the QoS limits are assigned between the nodes, where the IOPS limit may be divided between the two nodes, based on a traffic pattern of how the nodes are being used, where it would be obvious to create another group and assign another QoS parameter, thereby indicating a second operation based on the QoS parameter).
Li and Kalman (hereafter Li-Kalman) are analogous art because each reference discloses peer-to-peer data storage. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Li system of sending/receiving data between peer storage devices with assigning a QoS parameter defining a throughput value, as in the Kalman system. The motivation to combine would be to better manage the throughput of a networked storage environment, as taught by Kalman ([0005]). 

Regarding claim 25, the combination of Li-Kalman disclose the features of claim 23, as discussed above. However, Li does not explicitly disclose wherein the QoS parameter is based on a policy parameter.
However, Kalman which is analogous to Li because each reference discloses peer-to-peer data storage does disclose wherein the QoS parameter is based on a policy parameter ([0022] where the QoS is a policy associated with the storage volume such that the requests can be managed appropriately).
Li and Kalman (hereafter Li-Kalman) are analogous art because each reference discloses peer-to-peer data storage. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Li system of sending/receiving data between peer storage devices with assigning a QoS parameter defining a throughput value, as in the Kalman system. The motivation to combine would be to better manage the throughput of a networked storage environment, as taught by Kalman ([0005]). 
Claims 11-13, 26 & 27:
Claims 11-13, 26 and 27 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Li et al. (US 20190102293) and further in view of Kannan et al. (US 20180024830), hereafter Kannan.
Regarding claim 11, Li discloses a storage system ([0048] see system) comprising: 
a host interface ([0030] see host interface, [0034] see host connection via the PCIe switch); 
a first storage device having a first storage interface coupled to the host interface ([0034] see interface connecting to the host, [0030] see north interface of storage device coupled to the host); 
a second storage device having a second storage interface coupled to the host interface ([0034] see second storage device coupled to the host device, physical interface between second storage device and host, see host sending internal data movement commands to SSD’s);
and a peer-to-peer bus coupled between the first and second storage devices ([0034] see peer-to-peer connections between the peer SSD’s, see SSD forwarding data/command to peer SSD’s, [0037] see the ring topology).
However, Li does not explicitly disclose wherein the first storage device and the second storage device are configured to transfer data between the first storage device and the second storage device through the peer-to-peer bus based on a flow control.
However, Kannan, which is analogous to Li because each reference discloses transferring data between peer storage devices without an intervening host, does disclose wherein the first storage device and the second storage device are configured to transfer data between the first storage device and the second storage device through the peer-to-peer bus based on a flow control ([0067] where the storage node is passing logical records to one of the storage units, which is moderated by a flow control).
Li and Kannan (hereafter Li-Kannan) are analogous art because each reference discloses transferring data between peer storage devices without an intervening host. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Li system of sending/receiving data between peer storage devices with assigning a flow control, as in the Kannan system. The motivation to combine would be to prevent new logical records from overwriting existing logical records, as taught by Kannan ([0067]). 

Regarding claim 12, the combination of Li-Kannan disclose the features of claim 11, as discussed above. Li further discloses wherein: 
the first storage interface is coupled to the host interface through a first storage connector ([0034] see interface connecting to the host, [0030] see north interface of storage device coupled to the host); 
the second storage interface is coupled to the host interface through a second storage connector ([0034] see second storage device coupled to the host device, physical interface between second storage device and host, see host sending internal data movement commands to SSD’s); and
the peer-to-peer bus is coupled between the first storage connector and the second storage connector ( [0028] see second peer interface to provide a peer-to-peer interface between the first storage device and third storage device).

Regarding claim 13, the combination of Li-Kannan disclose the features of claim 11, as discussed above. However, Li does not explicitly disclose wherein the peer-to-peer bus comprises a switch fabric.
However, Kannan, which is analogous to Li because each reference discloses transferring data between peer storage devices without an intervening host, does disclose wherein the peer-to-peer bus comprises a switch fabric ([0026] see switch fabric coupling the storage nodes, [0022] see the clustered peer-to-peer system).
Li and Kannan (hereafter Li-Kannan) are analogous art because each reference discloses transferring data between peer storage devices without an intervening host. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Li system of sending/receiving data between peer storage devices with assigning a flow control, as in the Kannan system. The motivation to combine would be to prevent new logical records from overwriting existing logical records, as taught by Kannan ([0067]). 

claim 26, the combination of Li-Kannan disclose the features of claim 11, as discussed above. However, Li does not explicitly disclose wherein the flow control comprises an acknowledgment.
However, Kannan, which is analogous to Li because each reference discloses transferring data between peer storage devices without an intervening host, does disclose wherein the flow control comprises an acknowledgment ([0067] where the end pointer is updated as the logical records are loaded, thereby indicating an acknowledgement).
Li and Kannan (hereafter Li-Kannan) are analogous art because each reference discloses transferring data between peer storage devices without an intervening host. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Li system of sending/receiving data between peer storage devices with assigning a flow control, as in the Kannan system. The motivation to combine would be to prevent new logical records from overwriting existing logical records, as taught by Kannan ([0067]). 

Regarding claim 27, the combination of Li-Kannan disclose the features of claim 11, as discussed above. However, Li does not explicitly disclose wherein the flow control comprises a message sequence.
However, Kannan, which is analogous to Li because each reference discloses transferring data between peer storage devices without an intervening host, does disclose wherein the flow control comprises a message sequence ([0067] where the end pointer is updated as the logical records are loaded, thereby indicating a message sequence).
Li and Kannan (hereafter Li-Kannan) are analogous art because each reference discloses transferring data between peer storage devices without an intervening host. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Li system of sending/receiving data between peer storage devices with assigning a flow control, as in the Kannan system. The motivation to combine would be to prevent new logical records from overwriting existing logical records, as taught by Kannan ([0067]). 


Claims: 8:

Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Li et al. (US 20190102293), and Kalman et al. (US 20190245794), hereafter Li-Kalman, and further in view of Roberts (US 20200042390), hereafter Roberts.
Regarding claim 8, the combination of Li-Kalman disclose the features of claim 7, as discussed above. However, Li-Kalman does not explicitly disclose wherein a peer-to-peer group is created dynamically.
However, Roberts, which is analogous to Li-Kalman because each reference discloses transferring data between peer storage devices, does disclose wherein a peer-to-peer group is created dynamically ([Roberts: 0044] where peer groups may be grouped together by location or by data operations, such as data offloading, where an admin may not control when peer data operations occur, thereby indicating that the peer groups are created dynamically).
Li-Kalman and Roberts (hereafter Li-Kalman-Roberts) are analogous art because each reference discloses transferring data between peer storage devices. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Li-Kalman system of the ring topology used for the peer connections between the storage devices with the dedicated interconnect fabric feature of the Roberts system. The motivation to combine would be to create peer groups and enable peer-to-peer connections among peer storage devices regardless of distance and geographic locations, as taught by Roberts ([0024]). 

Claims: 14:

Claim 14 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Li et al. (US 20190102293) and Kannan et al. (US 20180024830), hereafter Li-Kannan, and further in view of Drier et al. (US 20200183827), hereafter Drier.
Regarding claim 14, the combination of Li-Kannan disclose the features of claim 11, as discussed above. However, Li-Kannan does not disclose wherein the peer-to-peer bus is located at least partially on one of a midplane, a motherboard, or a switchboard.
Drier, which is analogous to Li-Kannan because each reference discloses transferring data between peer storage devices without an intervening host, does disclose wherein the peer-to-peer bus is located at least partially on one of a midplane, a motherboard, or a switchboard ([Drier: 0037] see data communications link connecting the one or more storage drives, where the midplane may be coupled to the storage drives, where the data communication links may include a PCIe bus).
Li-Kannan and Drier are analogous art because transferring data between peer storage devices without an intervening host .Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Li-Kannan system of sending/receiving data between peer storage devices with the inclusion of an NVRAM buffer inside individual storage drives to allow NVRAM buffers to communicated directly with each other via a switched network, as in the Kabra system. The motivation to combine would be to reduce physical space inside the storage system, improve scalability of the system, and reduce network bandwidth when NVRAM buffers communicate directly with each other, as taught by Drier ([0023]). 

Claims: 18:

Claim 18 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Li et al. (US 20190102293) and Kannan et al. (US 20180024830), hereafter Li-Kannan, and further in view of Roberts (US 20200042390), hereafter Roberts.
Regarding claim 18, the combination of Li-Kannan disclose the features of claim 16, as discussed above. However, Li-Kannan does not explicitly disclose wherein the storage interface comprises a two- port interface.
 However, Roberts, which is analogous to Li-Kannan because each reference discloses transferring data between peer storage devices, does disclose wherein the storage interface comprises a two- port interface ([Roberts: 0028] see network interface 112, which may be a storage network interface, [0057] where the storage controller sends and receives data to be stored in the storage devices via the interface 112 between the network fabric facing the host and the interconnect fabric providing communication to the peer storage devices, also see Fig. 1).
Li-Kannan and Roberts (hereafter Li-Kannan -Roberts) are analogous art because each reference discloses transferring data between peer storage devices without an intervening host. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Li-Kannan system of the ring topology used for the peer connections between the storage devices with the dedicated interconnect fabric feature of the Roberts system. The motivation to combine would be to create peer groups and enable peer-to-peer connections among peer storage devices regardless of distance and geographic locations, as taught by Roberts ([0024]). 

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH S. SOLOMON whose telephone number is (571)270-0418.  The examiner can normally be reached on 9:30am - 5:45PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J. Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RS/Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456